Case 2:18-cv-00491-JRG-RSP Document 183 Filed 02/06/20 Page 1 of 1 PageID #: 7165



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

  UNILOC 2017 LLC et al                           §
             Plaintiffs,                          §
                                                  §
  v.                                              §      CASE NO. 2:18-cv-00491-JRG-RSP
                                                  §
  GOOGLE LLC                                      §
            Defendant.                            §

                                    REPORT OF MEDIATION

          The above-captioned case was mediated by David Folsom on Wednesday, February 5,

  2020, between Plaintiff, Uniloc 2017 LLC and Defendant, Google LLC. The mediation session

  has been suspended. The undersigned mediator will continue to work with the parties in an

  effort to settle.

          Signed this 6th day of February 2020.


                                                      /s/ David Folsom
                                                      David Folsom
                                                      TXBN: 07210800
                                                      JACKSON WALKER, LLP
                                                      6002-B Summerfield Drive
                                                      Texarkana, Texas 75503
                                                      Telephone: (903) 255-3250
                                                      Facsimile: (903) 255-3265
                                                      E-mail: dfolsom@jw.com


                                  CERTIFICATE OF SERVICE

         The undersigned certifies that the foregoing document was filed electronically in
  compliance with Local Rule CV-5(a) on this 6th day of February 2020. As such, this document
  was served on all counsel who are deemed to have consented to electronic service. Local Rule
  CV-5(a)(3)(A).

                                                      /s/ David Folsom
                                                      David Folsom




  24801946v.1 141408/00774
